Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 11 July 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend,
					City–Hotel New York. 11. July 1826. Tuesday 1/2 past 1. P. M.
				
				We arrived safe here, about two hours since, and in two hours more expect to be on our way to Providence in the Steam Boat.Mr John Sergeant came on with us thus far, from Philadelphia—I have met every where a kind and Sympathetic feeling—Here we have seen Mr. G. Sullivan, Mr C. King and Mr Blunt—As you will remember me this day, I have determined to shew you that I need not to be reminded of you—No better day for that which is to me the prayer of every day, and of every hour—that the blessings of heaven may be showered on you and on ours / affectionately your husband
				
					J. Q. Adams
				
				
					Please to present this for me to Copy—Love to all—
				
			John—